 12DECISIONSOF NATIONALLABOR RELATIONS BOARDFormed Tubes Southern,Inc., and International Un-ion,United Automobile,Aerospace&AgriculturalImplement Workers of America,UAF. Case 10-CA-7660January 25, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn June 29, 1970, Trial Examiner George L. Powellissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and was en-gaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. He also found that Re-spondent did not engage in certain other unfair laborpractices and recommended that these allegations ofthe complaint be dismissed. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decision anda supporting brief. The General Counsel and theCharging Party filed briefs in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent they are consistent withthe following.We do not agree with the Trial Examiner's findingthat Respondent discharged employee John C. Dick-inson for discriminatory reasons because, unlike theTrial Examiner, we do not believe that the requisiteunlawful motive can be properly inferred from thecircumstances surrounding Dickinson's discharge.As detailed in the Trial Examiner's Decision, therecord shows that employee Dickinson was an expe-rienced combination welder who prior to his dis-charge on October 23 1 had been in Respondent'semploy for a period of over 3 years. Dickinson alsowas one of the Union's most active supporters, andfor several months prior to his discharge, Dickinsonhad been openly engaged in union organizational ac-tivities in Respondent's plant. Respondent admittedlywas aware of Dickinson's union activities.'1Unless otherwise indicated,all dates occurred in 1968Although Respondent's discharge of Dickinsonwas with full knowledge of his union activities, thereisno direct evidence which would establish thatRespondent's action was motivated by unlawful con-siderations. However, in evaluating the circumstanceswhich gave rise to Dickinson's discharge, the TrialExaminer concluded that the reason offered by Re-spondent to support the discharge was pretextual,and, accordingly, he inferred that Dickinson's dis-charge must have been for discriminatoryreasons.In our judgment, there is nothing implausible in theexplanation offered by Respondent for Dickinson'sdischarge.Under Respondent's disciplinary proce-dures, any improper conduct by an employee wouldresult initially in a verbal warning being given, and ifa similar offense was repeated the employee would begiven a formal written warning advising him of thefact that any repetition of this conduct would resultin discharge. Concerning the application of this ruleto Dickinson, the record shows that at some time priorto June 5, Dickinson, together with severalother em-ployees, was verbally warned to stop the practice ofbanging or hammering on the "I.D. spout" during thecourse of assembling the exhaust system tubes. WhenDickinson repeated the offense on June 5, he wasgiven a written warning which described the offenseas, "Excessive abuse of the tubes (hammering on I.D.spout)." So far as the record indicates, Dickinson re-ceived no further warnings, either oral or written, un-tilOctober 23, the date of his discharge. On themorning of October 23, Dickinson's first assignmentwas to complete a job order which had been startedon the previous shift and involved the preparation ofautomobile tailpipes by fitting with metal flanges andbrackets. After welding brackets on some 45-48 tail-pipes, Dickinson realized that the metal flanges whichhe had threaded onto the pipes had been placed onbackwards and that, as a result, the welded bracketswould have to be removed before the flanges could beput on correctly. Upon learning of the defective work,Superintendent Morrow summoned Dickinson to hisoffice and questioned him about the matter. Duringthe conversation, Dickinson admitted that he haddone the faulty work, but in way of explanation,Dick-inson told Morrow that he had not been given anyinstructions concerning the preparation of the order.When Morrow asked Dickinson how he could do somuch work without checking, Dickinson replied "thathe was not thinking and his memory was bad." Mor-row then instructed Foreman Ebel to prepare a warn-ing slip for Dickinson "to sharpen his memory."When Dickinson was handed the warning slip, heaskedMorrow, "Does this mean that I've beenwarned about the flanges before?" Morrow replied,2Apparently,Respondent first learned of Dickinson's union activities inApril1968, some 6 months before the discharge188 NLRB No. 3 FORMED TUBES SOUTHERN, INC."No, but we got one in the office that will take careof that," (the reference being to the earlier writtenwarning Dickinson had received for hammering onthe I.D. Spout). Dickinson signed the warning slip, asrequired, and returned to work.3 Following this inci-dent, Respondent determined that the most expedientway to correct the defective work would be to use avice to rip off the brackets and weld new brackets intheir place. Although tearing off the existing bracketswould leave a hole in the pipe, L. D. Barnett, the setupman, determined that the work could be salvaged ifthe new brackets were welded on both sides of thepipe. After receiving permission from Foreman Ebelto perform the work in this manner, Barnett removedthe brackets from the defective pieces and instructedDickinson as to the manner in which the job was tobe redone. Barnett showed Dickinson one of the pipeshe (Barnett) had rewelded, and according to the cred-ited testimony, Barnett told Dickinson, "that it was allright to weld on both sides."4 Dickinson then proceed-ed to redo the faulty work. However in carrying outthe assignment,he welded most of the brackets ononly one side. After Dickinson had welded about 45pieces,he was told by Foreman Ebel that the pipes hehad done were showing leaks and would not passinspection.Shortly thereafter,Foreman Ebel in-formed Superintendent Morrow that Dickinson hadfailed to carry out specific instructions to weld thenew brackets on both sides of the pipe and as a result,the pipes were leaking. Acting on this information,Superintendent Morrow summoned Dickinson to hisoffice.When Dickinson arrived, he was handed hisfinal paychecks and was told that he had been fired.Dickinson then asked the reason for his discharge andhe was told by Morrow that the discharge was for notwelding the pipes on both sides. Dickinson made noreply to Morrow other than to say "Okay" and leavethe plant.We believe that the foregoing establishes that Su-perintendent Morrow's decision to discharge Dickin-son wasbased upon his (Morrow's) good-faith beliefthat Dickinson had failed to follow specific instruc-tions as to the manner in which the rewelding was tobe performed and, as a result, the completed work wasfound to be defective. When Dickinson asked why hewas being discharged, Morrow, in effect, told him itwas becausehe had failed to perform the job as in-structed, and, significantly enough, Dickinson did notdispute this statement. Dickinson's failure to follow3SuperintendentMorrow testified that under a strictinterpretation ofRespondent'srules,Dickinson should have been discharged at this timebecause the defective work involving the metal flangesfollowed theearlierwritten warning for hammering on the I.D. spout According to Morrow,however,he decided to give Dickinson a written warningrather than dis-charge him because a time interval of 4 months separatedthe two incidents.4 If the pipe had not been damaged,the normalpractice would be to weldthe bracket on only one side ofthe pipe.13instructions is also the reason advanced by Respon-dent as the cause of the discharge.5Although the Trial Examiner accepted the possibil-ity that Respondent could have had a reasonable ba-sis for concluding that Dickinson had disobeyedorders, he found that Dickinson did not infact inten-tionally disobey orders and thathis alleged miscon-duct would not have resulted in discharge except forthe fact that he was an active union adherent. In ouropinion, these conclusions are not supported by therecord evidence. First,in assessingDickinson's workperformance, we are immediately faced with the un-disputed fact that on three separateoccasions hiswork was unsatisfactory. Concerning the first suchincident in early June, there is no explanation why,after being verbally warned about hammering on theI.D. spout, Dickinson continued the practice. Certain-ly,as to this incident, there can be no doubt thatDickinson acted contrary to specific instructions andthat in view of this improper conduct, Respondenthad a legitimate right to issue a final warning noticetoDickinson. Likewise, we see no justifiable reasonwhy Dickinson would not be held accountable for hisperformance on October 23. With respect to the firstsuch incident that day, the Trial Examiner apparentlybelieved that Dickinson's error in putting the metalflanges on backwardswas at leastin part explained bythe fact that Dickinson was not instructedas to man-ner in which the job was to be performed. Yet, wecannot ignore the fact that Dickinson was an expe-rienced welder who had performed similar, if notidentical,workon numerous occasions.'BecauseDickinson was an experienced employee, Respondentcould reasonably expect that Dickinson would exer-cise at leasttheminimum amount of diligence re-quired to obtain a clarification of any doubts he mayhave had as to the manner in which the job was to beperformed. As a practical matter, Dickinson couldhave resolved this difficulty simply by examining thefinished work at his station' or by asking his foremanor leadman for instructions. The same considerationsare present with respect to the final incident whichserved to trigger Dickinson's discharge. Unlike theTrial Examiner, we find it impossible to believe thatDickinson could have reasonably thought that he had5Although Superintendent Morrow testified that in his opinion,Dickinsondeliberately failed to follow instructions,we can perceive no basis for con-cluding that Dickinson's discharge rested upon a determination as to whetheror not his actions were deliberate.On thecontrary,Respondent made noeffort to determine whether Dickinson was acting deliberately and in explain-ing the reason for the discharge to Dickinson,it relied merely on Dickinson'sfailure to follow instructions6Dickinsoncouldnot recall whether or not he had previously worked onthis precise typeof joborder, although admittedly he had worked on similaroders7 It seems apparent that the reason Dickinson was not given specific in-structions as to the assignment was because the job order had been startedon the prior shift and Dickinson had only to inspect the finished work inorder to determine how the job was to be performed 14DECISIONS OF NATIONALLABOR RELATIONS BOARDthe discretion to perform the salvage work in the man-ner he found appropriate. While, under other circum-stances, Barnett's instruction to Dickinson, "that itwas all right to weld on both sides" might be consid-ered an ambiguous enough remark to permit an inter-pretation thatDickinsonwas free to use hisdiscretion, no such inference would be legitimate inthese circumstances. This very assignment was madenecessary by reason of Dickinson's earlier error whichresulted in a substantial amount of defective work. Ifthe Respondent had intended that Dickinson shoulduse his own judgment in correcting this error, therewould have been no necessity for referring the prob-lem to Barnett, the setup man, and having him secureauthorization from Foreman Ebel before proceedingwith the salvage work. When Barnett showed Dickin-son a piece he had repaired and told him, "that it wasall right to weld on both sides," the only logical con-clusion anyone could have drawn in such circum-stances was that Barnett was indicating that the defectwas to be corrected in that particular way; namely, bywelding on both sides of the bracket.While, as our findings indicate, we believe that alegitimate basis for Dickinson's discharge existed, wehave yet to consider the Trial Examiner's finding thatDickinson's discharge was a departure from Respon-dent's normal procedures indicating that Dickinsonreceiveddisparate treatment.According to theTrial Examiner's findings, Respondent did not followits established disciplinary procedures in dischargingDickinson. Specifically, the Trial Examiner points tothe fact that no verbal warning preceded the issuanceof the written warning on the morning of October 23,and with respect to the incident later that day whichactually triggered the discharge, neither a verbal norwritten warning preceded the discharge.While weagree with the Trial Examiner that Respondent's dis-ciplinary procedures call for both a verbal and a writ-ten warning before discharge action is taken, we thinkthat in certain other respects he has given too narrowa construction to these procedures. Thus, under theTrialExaminer's interpretation separate warningswould be required unless the offenses were identicalin content. By applying this interpretation to the factsin this case, the Trial Examiner concluded that thethree offenses chargeable to Dickinson were separateand distinct because the first involved excessive abuseof the tubes; the second, putting the metal flanges onbackwards; and the third, failure to weld on bothsides of the pipes. We see no evidence in the recordwhich would warrant the placing of such a narrowinterpretation upon the Respondent's disciplinaryprocedures, and, accordingly, our determination insuch circumstances must be confined to a considera-tion of the reasonableness of Respondent's interpreta-tion of its own rules. If, as the evidence indicates, theimmediate reason for Dickinson's discharge was hisfailure to follow instructions, then this is the verysame offense that Dickinson was charged with in ear-ly June, and which resulted in his receiving both averbal and a written warning, the latter stating thatany repetition would result in discharge. Even theintervening incident which occurred on the morningof October 23 is similar in many respects to the othertwo incidents. There, although Dickinson was not giv-en specific instructions at that time, he was familiarwith the requirements of such a job order, and shouldhave been aware that he had only to examine thecompleted work at his station to resolve any doubtsas to the manner in which the job was to be per-formed. Significantly enough, Dickinson's explana-tion for this faulty work was "that he was notthinking" and "his memory was bad," thereby admit-ting that the faulty work was caused by his failure toexercise due diligence. In such circumstances, it is notsurprising that Respondent would consider the inci-dent on the morning of October 23 to be related incharacter to the other incidents where Dickinsonfailed to follow specific orders. Therefore, in thesecircumstances,we find nothing unreasonable inRespondent's interpretation of its disciplinary proce-dures or in their application to Dickinson.' Accord-ingly, no finding that Dickinson received disparatetreatment can be predicated on this evidence.Finally, we find no evidentiary support for the TrialExaminer's conclusion that Respondent did not nor-mally consider faulty work to be a matter requiringdisciplinary action. This conclusion is based to a largeextent upon the finding that Respondent experiencesa high percentage of defective work and thereforeunderanondiscriminatoryapplicationofRespondent's rules, there should be widespread evi-dence of employees other than Dickinson receivingdisciplinary warnings.We find no record support forthe finding that Respondent experiences a high per-centage of defective work.9 On the contrary, Superin-tendent Morrow testified without contradiction thatless than 1 percent of the goods shipped to customersare returned as rejects. Nor can we agree with theTrial Examiner's apparent conclusion that all faultywork irrespective of the degree of employee respon-sibility should, under a nondiscriminatory applicationsThe only clear deviation from established procedureswas SuperintendentMorrow's failure todischarge Dickinson on the basis of the incident whichoccurred on the morning of October 23, but thatis explainedby Morrow'sdesire to give Dickinson another chance Obviously, sucha deviation can inno way support the Trial Examiner's finding that Respondent subjectedDickinson to disparatetreatment9 The Trial Examiner's relianceupon G. C Exhs. 2-5 toestablish thedegree of defective work is misplaced. These exhibits,admitted into evidenceover Respondent's objection,are ambiguous on their face,and they may bereflecting the total number ofpieces in an order rather than a specific numberof defectivepiecesAs this ambiguityis neither resolved nor clarified in therecord, weare unableto attach any evidentiaryvalue to these exhibits. FORMED TUBES SOUTHERN, INC.15of Respondent's rule, warrant a disciplinary warning.Dickinson was discharged not merely because heproduced defective work, but rather because the de-fective work was a direct result of his failure to followspecific instructions.10When considered in this con-text, Respondent's discharge of Dickinson is certainlynot unique for the record shows that over a periodcovering the last 2 years, Respondent discharged eightother welders and of that number three were dis-charged for failing to follow instructions or unsatis-factory work.Accordingly, in view of the foregoing we find thatthe General Counsel has failed to sustain his burdenof proving that Respondent's discharge of employeeDickinson was motivated by discriminatory reasons,ratherthanforjustcause."Therefore,asRespondent's discharge of Dickinson was the onlyunfair practice found by the Trial Examiner, we shallorder that the complaint be dismissed in its entirety.ORDERThe complaint alleged that Respondent had violated Sec-tion 8(a)(3) and (1) of the Act by discriminatorily dis-charging employee John C. Dickinson on October 23, 1968;and it further alleged that Respondent had independentlyviolated Section 8(a) (1) of the Act by threatening employ-ees with discharge if they engaged in union activities, bysoliciting employees to spy on union meetings, and bythreatening to prevent an employee from voting in a Board-conducted election.On the entire record of evidence, my observation of thewitnessesas they testified,' and due consideration of thebriefs, I find, for the reasons hereinafter set forth, that theGeneral Counsel has established by a preponderance of theevidence that Respondent violated Section 8(a) (3) and (1)of the Act in discharging John C. Dickinson. On the otherhand, I find that General Counsel has not carried his bur-den of proof relating to the alleged independent violationsof Section 8(a)(1) of the Act. I will recommend that theviolation of the Act found will be remedied by orderingRespondent to cease and desist from illegal conduct, toreinstate Dickinson and make him whole for any loss in payhe may have suffered because of the illegal discrimination,and to post notices to this effect in its plant. I will recom-mend that the complaint be dismissed as to the saidallegedindependent 8(a)(1) violations.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.10 Even though Dickinson's faulty work may have resulted in only a mini-mal cost or expense to Respondent,it is not our function to determinewhether the cost was sufficient to justify Respondent's action11 In view of our findings herein,we consider it unnecessary to pass uponthe Trial Examiner's discussion of the nature of rumors contained in In. 8of his Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner: Upon charges filedon February 12, 1969, by the International Union, UnitedAutomobile, Aerospace & Agricultural Implement Workersof America, UAW, herein called Charging Party or Union,against Formed Tubes Southern, Inc.,' herein called Re-spondent, the Regional Director for Region 10 of the Na-tionalLabor Relations Board, herein called the Board,issued a complaint on behalf of the General Counsel of theBoard on November 4, 1969, alleging violations of Section8(a)(1) and (3) of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151,et seq.),herein called the Act.In its duly filed answer, Respondent, while admitting cer-tain allegations of the complaint, denied the commission ofany unfair labor practices.Pursuant to notice a trial was held before me in Haley-ville,Alabama, where the parties were present, representedby counsel, and afforded full opportunity to be -heard byexamination and cross-examination of witnesses, presentoral argument, and file briefs. Briefs were filed by Respon-dent and counsel for the General Counsel on January 29,1970.'Respondent's nameappears as corrected at the trialFINDINGS OF FACT AND CONCLUSIONS OF LAWITHE EMPLOYER AND THE LABOR ORGANIZATIONI find as true the admittedallegationsof paragraphs 2 and3 of the complaint respecting the nature and volume ofbusiness carried on by Respondent, an Alabama corpora-tion engaged in the fabrication, sale, and distribution ofsteel tubing at its principal office and place ofbusiness atHaleyville, Alabama, and conclude therefrom that Respon-dent is an employer engaged in commerce within themeaningof Section 2(6) of the Act.I also find as true the admitted allegations that the Unionis a labor organization within the meaning of Section 2(5)of the Act.IIUNFAIR LABOR PRACTICESJohn C. Dickinson had been hired by Respondent onFebruary 14, 1965. He was fired by his foreman, Ebel, 3-2/3years later on October 23, 1968.3 During his period of em-ployment he had operated a drill press, a grinder, had donegas welding, and at the time of discharge was a combinationwelder earning $2.25 per hour, the highest pay of an employ-ee short of a leadman. His leadman, Wallace, characterizedhim as a good welder.On October 23 he began his day welding brackets onautomobile tall pipes, a job order that had been started onthe preceding shift. He threaded on the flanges from thesmall end of the pipes and weldedon some45-48 bracketsin "about an hour" before he realized he had theflanges onbackwards.° As it was necessary that these flanges be prop-erly installed, they had to be removed and rethreaded. Butthe welded brackets were between them and thesmall endof the pipe and had to be removed first. While Dickinson2CfBishop and Malco Inc,159 NLRB 1159, 1161.3All dates arein 1968 unless otherwise noted° There is aconflict in evidence as to whether the flanges were on back-wards or had been left off entirely As ineither event the brackets would haveto be removed in order to correct the errorand as the GeneralCounselconceded thatthe flangeswere on backwards for purposesof argument, Imake the finding theywere onbackwards 16DECISIONSOF NATIONALLABOR RELATIONS BOARDwas removing the faulty pipes from the "buggy" (whichwent to the shipping room) and putting them in the "basket"(where unfinished work or work to be redone is kept) hisleadman,Wallace,cameup to him and asked him if he haddone the faulty work. He admitted that he had done so andwas goingto tellWallace about it. Wallace took two of thepipes and attempted to remove the brackets by burningthem off or cutting them off and grinding down the leftovermetal.While Wallace was so engaged, Foreman Ebel, whohad also noticed the defective work and had reported it toMorrow, the plant superintendent,came,atMorrow's in-structions, to Dickinson's work position and without anydiscussionof the faulty work took him to Morrow's office.There, Morrow determined that Dickinson had performedthe faulty work and determined by questioning Dickinsonand Ebel that neither Ebel nor leadman Wallace had in-structedDickinson that morning as to how to put on theflanges.He also asked Dickinson how he could do so manywrong without checking. Dickinson replied that he was notthinking and his memory was bad. Morrow had Ebel pre-pare a warningslip for Dickinson to "sharpen his memory,who, when tendered the slip, asked, "Does this mean thatI've been warned about the flanges before?" Morrow re-plied, "No, but we gotone in the officethat will take careof that." (Morrow wasreferringto a written warning given4 months earlier about hitting the pipe with a hammer inorder to get it into the fig.5 After the conversation, Dickin-son signedthe warning slip and went back to work. (Failureto sign the warning slip would result in automatic dismissal.)Tfie Respondent determined that it would be quicker andcheaper to put the defective pipes in a vice and wring off orbreak off the bracket than it would be to cut off the bracketand grind down the excess metal, even though a small holesomewherein size between a dime and a quarter would bemade in the pipe by breaking off the bracket. The setupman, L. J. Barnett,testifiedthat he twisted off 38 brackets,gave the job back to Dickinson with new brackets andshowed him how to weld the new brackets telling him "itwould be all right to weld them like this" showing him onewelded on bothsides.The brackets had to be welded in sucha manner that there would be no leaks. As Morrow (whomade the finaldecisionto fire Dickinson) testified thatDickinson was fired for "deliberately failing to follow in-structions," it is well todeterminejust what instructionswere givenDickinson, because Dickinson did not weld allthe pipes on both sides and the majority leaked when testedunder water.Morrow testified that Foreman Ebel told him that Bar-nett, after first getting Ebel's approval as to how to weld ona newbracket, " . . . went back over there to . . .(Dickinson's) ... stationand specifically instructed andshowed him, actually doing one of them himself, weldingthis tube and told him (Dickinson)-instructed him to weldthe tube all the way around this bracket in order for it notto leak, and he failed to do so." This is what Morrow saidwas told him.Barnett'stestimony was not so precise. He testified for theRespondenton directexaminationas follows:Q. After you took ... (the brackets) off, what did youdo?A. I sent the job back then to John Dickinson anddrawed brackets and showed him how to weld them.5Morrow deniedtellingDickinsonthat the writtenwarningabout ham-mering on the pipes,which theyhad in theoffice, would takecareof a priorwarning about flanges, but I credit Dickinson in this particular As developedlater,the Respondent had a rule about giving an oralwarningbefore awrittenwarningon thesame offense.Q. Before you showed him how to weld them whatdid you, yourself do? Did you weld any?A. Yes, sir, I weldedone. Iweldedone on both sidesand ... I took it to Jay Ebel and asked him if it wouldbe all right to weld them on bothsides andhe said itwould be all right to go ahead and weld them on bothsides; and when I took the pipe back and showed John,I said it would be all right to weld them like this, andI left then.Q. Did you tell him how he was supposed to weld it?A. Yes, sir, onboth sides,like Ihad welded.Q. So you told him to welditonboth sides?A. Yes.Q. Mr. Dickinson has said that you toldhim on somehe could do on one sideand on somehe could do bothsides, to use hisdiscretion.A. No, I didn't say that.Q. Your instructions had been to weld it on bothsides?A. Yes, Jay told me to have him weld them on bothsides.Q. And you did tell him that?A. Yes.Q. Did you leave the job then?A. Yes, I left the job.Q. Later on did Mr. Ebel come back to you tocheck about this?A. Later on that evening (beforeDickinson's dis-charge) he asked me if I had told him to weld them onboth sides.Q. He asked you whether you had told John Dickin-son to weld them on both sides?A. Yes.Q. And what did you tell Mr. Ebel?A. I told him I had.On cross-examination, Barnett testifiedas follows:Q. You told Mr. Dickinson,if I canquote your testi-mony correctly, that "It is all right to weld both sides?"A. Yes,after I wentto Jay Ebeland askedhim, wentto the foreman.Q. Isn't it a fact that you didn't say toMr. Dickinsonanything about welding on one side?A. No, not afterI set one upand welded both sidesmyself. I went to Jay Ebel and broughtthem back andtold him to weld on both sides.Q. Right, you didn't say anything aboutwelding onone side.A. No, I didn't.Q. All you said to him is, "It is all right to weld onboth sides?A. Yes.Further cross-examination of Barnett brought out the factthat the setup men and the foremen give instructions towelders as how to do a job and even then the welders ..."would mess up sometimes."He knew of no one other thanDickinson who was fired because of not following instruc-tions, yet he knew of some who were talked to and warnedand some who were given warning slips but could not.. call off no particular names or nothing like that."On redirect examination Barnett again was asked what hehad told Dickinson. His testimony follows:Q. (By Mr. Hoover [for Respondent])I am not quitesure of what Mr. Rolnick [General Counsel] said, andI just want to get it straight here. What was the exact FORMED TUBES SOUTHERN, INC.thing that you said to John Dickinson when you tookthe pipe back there?A. You mean after I went to Jay?Q. After you went to Jayy.A. Well, after I went to Jay I brought the pipe backwhich I had welded up on both sides and I told him thatitwas all right to weld them on both sides.Q. Did you go further with that and tell him-MR LINK- I object.(By Mr. Hoover) Well, I will ask you to read yourstatement.You gave astatementto the Labor Boardearlier?A. Yes.Q. Read yourstatement.MR LINK- Your honor-TRIAL ExAMINER. He has testified to two things now.Iwas goingto ask this anyway; they are similar idea,but they are not mutually exclusive.MR HOOVER After all weare here toget the truth.Let's get it out atthis time.Q. (By Mr. Hoover) Read what you put in yourstatement.A. "I then went back to Dickinson and told him toput the flanges on the right way and to weld back allthe brackets the same way as Idid. I had welded thebracket back on both sides of the bracket and I toldDickinson to weld the bracket on both sides."Q. Did you specifically tell him to weld them on bothsides?A. Yes, sir.Q. In other words you had checked with Jay Ebeland it was all right to weld it on bothsides, but you toldhim to weld the thing on both sides?A. Yes.Q. Did you at anytime tell him to use his discretionas to weldingit on one side,welding iton the other, ortoweld it both ways, whatever in his discretion hethought was right?A. No, I did not say that.Q. You deny making sucha statement, that he coulduse his discretion as to how he welded one side or bothsides?A. Yes.MR HOOVER Nothing further.At this point it is well to consider Dickinson's testimonyrelating to Barnett'sinstructions.His testimony on directfollows:Q. When Barnett brought the pipes back to you, didhe instruct you how to weld them?A. Yes, sir.Q.What were his instructions?A. To weld the pipe, one on one side and anotherone-on bothsides-I mean say you've got a flangethere, you weld one on one side and then anotherpart-you weld it on both sides (indicator ); both sides.Q. Is that called a flange or a bracket.A. A bracket; that is whatImean. I don't know whatI said, but that is what I mean.Q. If the hole that is on the bracket is under thebracket in any way, do you weld one side or do youweld both sides?A. If the hole goes up under the bracket where I can'tweld it, I weld both sides.Q. If the hole is not under the bracket in any way,do you weld both sides or one side?A. One side.Q.Why?17A. Because that is the way they are supposed to bewelded.Q. Have you ever had to weld brackets where therehas been a hole in the pipe before this?A. No, sir; I can't recall.Q. What type of job is it to weld the hole? Will youexplain that?A. Well, it is according to how big a hole it is.Q. How big werethese holes?A. From an inch to half an inch. If you've got a holehalf an inch, you have to have a gas welding rod to weldthem with, and the wire welding is so much hotter thanthe gas-the gas rod that when you start burning therod it just splatters-I mean it looks like a good weld,but you dust can't tell whether it is a good weld.Q. And is that the method you were using?A. Yes.Q. Could youhave used gas welding on it?A. Yes, sir.Q. You could have?A. I could have.Q. Would you have had to get instructions to use gasweldin ?A. Yes, sir.Q. Or permission?A. Yes, sir.Q. Did you getpermission?A. No, sir.Q. Instead how did you do it?A. Wire weld it.Q. Did you work on the pipes that had been broughtback to you by L. J. Barnett that had holes in them?A. Yes, sir; I welded them up as best I could.Q. You did them as well as you could?A. I did them as best I could.Q.What happenedlater onthat day in regard tothose pipes?A. Well, when I finished those 45 they checked oneof them and Jay came around there-Jay Ebel, myboss, came around there where they were checkingthem, the inspectors were checking them and hechecked one of them in water and it leaked and he saidthen I am pulling your check; so I didn't know what hemeant. He didn't say you are fired or nothing, so ElmerWallace come around there and I asked him-I said,"Am I fired or what?" He said, "I don't know, but I willfind out." He went and he come back. He went up thereand found out for me and he come back around therelaughing. He said, "They want you in the office."So I went up there, and I stood there a while and Doncome out and gave me my checks-he gave them to Jayand Jay gave them to me. I said, "Am I fired," and hesaid, "Yeah."sTHE WITNESS Don give my checks to Jay Ebel andJay Ebel gavethem to me.Q. (By Mr. Rolnick) Go ahead.A. And I asked him, I said, "What for?" And he said,"For not welding them pipes." I said, "Well, what doyou mean?" Well, I asked them-that's it-Imean.Q. What did he say to you? Did he tell you why orwhat was wrong with the pipes?A. For not welding them on both sides.Q. Did he tell you how many of the pipes hadleaked?A. No, sir. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Did you tell you had tried to follow Barnett'sinstructions?A. No, sir.Q. Why did you not tell him?A. Well, I was done fired and I didn't see the pointin trying to tell him anything. I mean they had donemade up their minds, so I said, "Okay," and I left.Conclusions as to Barnett's InstructionsIt is interesting to note that each time Barnett first an-swers what he told Dickinson he testifies that he told Dick-inson that it was all right to weld on both sides. Then whenled by Respondent's counsel he testified that he specificallytoldDickinson to weld on both sides. Dickinson himselftestified he was told to weld on both sides and then ampli-fied his answer to mean that when the bracket was over thehole he had to weld on both sides to stop leaks, but other-wise a weld on one side was sufficient. Apparently the prac-tice in welding brackets on the pipes (when there were noholes) was to weld them at one spot only. This is borne outby the fact that Barnett got "permission' from the foremanto weld on two sides and the fact that only one hole ap-peared when the brackets were "wrung" off the pipes. Bar-nett denied telling Dickinson he had discretion althoughDickinson testified that he had been told he had discretion.After carefully watching these men as they testified, andbearing in mind that Barnett was going about his businessof getting the work set up as quickly as possible and had noadvance knowledge or warning that his precise instructionswould ever be important in an unfair labor practice trial, Ifind that he actually told Dickinsononly that it was all rightto weld on both sides.This then meant that Dickinson wasnot bound by the practice of only welding on one side whichgave rise to Dickinson's belief that he had been told he haddiscretion when in fact he had not been so told. Dickinsonthen exercised his discretion, albeit unwisely, but he appearsto have been obeying orders that he could weld on bothsides.Although I find that Dickinson was not disobeying ordersand obviously that he was not deliberately disobeying or-ders, it is possible that Morrow could have fairly believedhe was deliberately disobeying orders.Evidence of PretextFor the General Counsel to establish a "pretext" dis-charge he must show by a preponderance of the evidence 1)that the one discharged was active in the Union, 2) that theemployer knew of his activities, and 3) that the reason givenfor the discharge does not stand up under careful analysis.Evidence of union animus, if any, adds color and dimensionto the case.Dickinson's Union Activities andEmployer KnowledgeDickinson credibly testified that he set up the meetingsfor employees and helped get cards signed. He arranged thefirstmeeting in April with Sewell, the union organizer, butnot enough employees attended. Sewell told him to tel-ephone when he could get more employees interested in theUnion, Dickinson did telephone Sewell in September, anda union meeting was set up for Tuesday, October 1. Dickin-workers' union meeting Tue at 4:30 P.M. at the unionhall in town. (Exact copy of exhibit.)He passed out "about a hundred" of these slips at the clockas the employees were "clocking in to work and clockingout."No effort was made to hide the fact that he waspassing out these slips and Morrow admitted seeing him doit.Also related to the element of employer knowledge is analleged conversation between Personnel Mana er King andMorrow but this is treated hereafter under 8(a)(1) allega-tions.Morrow also admitted to knowledge of Dickinson'sunion activities as early as April when he tried to set up thefirstmeeting.At that time Dickinson had been warned"about soliciting and stopping other employees for the pur-pose of conversation while on the job" but nothingwas saidin the warning as to what Dickinson was soliciting for.Dickinson then played a part in the next union meeting heldon October 19. He got the notices of this meeting fromSewell on October 16 and again passed them out to employ-ees on the 17th and 18th as they clocked in and out of work.He attended the union meeting on the 19th and, like otheremployees, signed a union card. He was selected chairmanat the meeting and as such received signed cards from em-ployees and delivered them to Sewell. Some employees,such as leadman Wallace, were against the Union. Wallace,at some point in time between the union meeting on Octo-ber 19 and Dickinson's discharge on October 23, toldDickinson " . . . he was going to fight me (Dickinson) everyway he knowed how, to keep it out." When asked what wasmeant by that statement, Dickinson replied, 'I don't knowunless it was the Union. That is the only thing we wastalking about."I find that Dickinson was the employee most active inunion activities and that Respondent had knowledge of hisunion activities at least from late September, when Dickin-son, in front of the clock, first openly passed out the slipsof paper about the October 1 union meeting.Analysis of Reasons Given for DischargeRespondent's reason for discharge, as noted earlier, wasthat Dickinson was fired for "deliberately failing to followinstructions." I have already found from the discussionabove that he was not failing to follow instructions. It is timenow to consider the question of whether there was anydisparate treatment as to warning slips in Dickinson's caseand the question of why so much attention was given toDickinson's work on October 23 when the damages were sosmall and repair work was normal.6Dickinsonbegan work on October 23 at 7 a.m., and aboutan hour later noticed he had been doing something wrongand set about removing the faulty work from the "buggyThe job was then noticed by his leadman, and later by hisforeman. He had done about 48 items. If we say he hadworked just 60 minutes he was doing an item in 1-1/4 min-utes or 75 seconds. In this time, he had to pick up an auto-mobile tail pipe 4 or 5 feet long, thread a flange on it, putthe pipe into a jig, put on a bracket, weld it, and deposit thepipe in the "buggy." He had to do this and maintain asteady repetitive pace. I make no value judgments as to theefficiency of this pace but as Dickinson was characterizedas a good welder I can assume the production was as ad-equate as his welding skill. The record shows a not unrea-sonable employer with leadmen and foremen showingson alerted the employees about the meeting by passing outsmall slips of paper on which he and his wile's sister's hus-6Damages can be computed at less than $10 If it took Dickinson 2 hoursband had handwritten:(which is more than testimony stated it to be) to repair the 1-hour fault atIf you aren't scared of your job come to a united auto$2 25 each hour there would be ample ($3 25) for parts and weld FORMED TUBES SOUTHERN. INC.19employees how to do their job when necessary. But no oneshowed Dickinson how to do this new job and this atteststo the respect and confidence his foreman and leadman hadin him. The record also showed through exhibits that hun-dreds of leaking weld joints were returned for reworking inAugust, September, October, and November?The Company also had a system of verbally warning anemployee about his work, and thereafter if the same offensecontinued to give a written warning that a further similaroffense would result in discharge. Dickinson received awarning slip on June 5, 1968, for "Excessive abuse of thetubes (hammeringon ID spout)" and one on October 23,1968, for "Incorrect assembling of tubes (did not put flangecorrectly on before welding bracket)." Except for definingthe particularoffense, these warning slips were identical andthey stated:YOU HAVE RECEIVED MORE THAN ONE VER-BAL REPRIMAND ON OFFENSE COMMITTED.(The offense was spelled out here) THIS IS YOURFINAL WARNING, AND ANY REPETITION OFTHIS OFFENSE WILL RESULT IN DISCHARGE.FOREMANEMPLOYEEREFUSAL BY EMPLOYEE TO SIGN THIS NO-TICE WILL RESULT IN AUTOMATICDISMIS-SAL.Morrow admitted that he had warned Dickinson verballyabout hammering on the pipes before giving him the warn-ing on June 5 and also admitted that no prior verbal warn-ing had been given on the offense of putting the flanges onbackwards or on the offense, in the afternoon, of improperwelding in covering the holes so there was no leak. Accord-ingly, he deviated from his practice and from the warningslip itself when he gave the October 23 warning, and he gaveno warning whatsoever, verbal or written, about the faultywelding in the afternoon of October 23 which lead toDickinson's discharge.In conclusion then the reason given for discharge doesnot stand up under scrutiny. Dickinson was not disobeyingorders, but was being singled out for warning and dischargeover an item considered insignificant (as it happened all thetime with no comment) and in a manner in breach ofRespondent's own rules as to warnings and discharges. AsDickinson was the most active union adherent and Respon-dent knew it, I infer that his union activities of passing outthe notices of union meetings triggered a more careful scru-tiny of his work than was accorded others, leading towardhis being treated differently than others and being discrim-inatorily discharged in order to discourage union activities.I am convinced that but for Dickinson's union activities hewould not have been discharged. By doing this the Respon-dent violated Section 8(a)(3) and (1) of the Act.8iNo pcsAmountAugust300$ 52 97500127 9425037 71September1006 6925746 96October500118 433007044250114 88November1,000109 0725066 87Totals3,707$75196Alleged 8(a)(1) ViolationsGeneral Counsel alleged independent 8(a)(1) violations,in paragraph 7 of the complaint, committed by PersonnelDirector King on September 30,9 and by Shipping ForemanKnight on January 23, 1969.Testimony to the King allegation was given by formeremployee Raymond Taylor; it had to do with a purportedbrief conversation he heard between Morrow and King rela-ting to Dickinson's passingout union meeting slips on Sep-tember 30. Based on express denials of Morrow and King,the demeanor of the witnesses, and the fact that Taylor inan earlier affidavit had identified the one talking to King asWallace rather than Morrow, the plant superintendent, I donot credit Taylor. Accordingly I will recommend this allega-tion of the complaint be dismissed.Former employee William Gravitt testified for the Gener-alCounsel as to the Knight incident of January 23, 1969.Gravitt " ... was a union man-I mean he was strictly fororganizing the union," according to Knight.10 Gravitt testi-fied that about 3 weeks before the election of February 12,1969, he was walking down the aisle with Knight whenKnight said, "Well, I'll just tell you one thing. There will besome people leave here after this is over." Gravitt believedKnight to be talking about the Union, although there wasno mention of this, and said in reply, "I guess it will be me."Knight then said, "No, it won't be you." On the other hand,Knight expressly denied any such threat of discharge be-cause of employees' union activities, and Knight is creditedsEvidence adduced by Respondent that Dickinson had told anemployeehe was deliberately going to be discharged in order toget Respondent to payfor his house and car is totally discredited Those so testifyingare not cred-itedagainst Dickinson's and his wife's denialsFirst,there is no evidence thatDickinson had the necessarysophistication and knowledgeabout backpayand Boardremedies to even speak aboutthem, secondlyitwould be com-pletely out of character for him tohave so spoken,and thirdlythose sotestifying exhibited such a hostile attitude toward Dickinsonas to rendertheir testimony worthless The recordreflectsthis to alarge extent in theevasivenessof many answersRespondent also adducedevidencethat therewere rumors in the plant thatthis was what Dickinson planned to do General Counsel producedcrediblewitnesses that there were no such rumors.But findingsof fact willnever bebased on rumors,Dr Clyde Morris,("The Utilityof Rumor," Departmentof Communications,MichiganState University) a professor of communica-tionsat MichiganStateUniversity, who has studied the sociologyof rumors,states that for a rumorto flourish there hasto be a predisposition to believeit.His theory is that a rumor will not travelunless it is simple and is in apopulationin which the rumor is highly significantHis exampleis that arumorabout hatchet-sex murders on campustraveled like wildfire in thewomen's dorms whereit had relevance but did not travelat all in the men'sdormsTamotsuShibutani,("Improvised News-A Sociological Study of Ru-mor," Bobbs Merrill1966) a sociology professor at U C.Santa Barbara,whose bookon rumors is saidto beconsideredthe definitivework on thesubject, suggeststhatthe tensionof the period tendstomake people moresuggestibleAnd finally,Ralph Turner,("CollectiveBehavior,"Handbook ofModemSociology-Robert E L. Fams, Editor, Rand-McNally 1964) aU C L.Asociologistwhose specialityis crowdbehaviorand social move-ments,believes that when peopleare angered or indignantthey stop worryingabout the specifictruth or falsity of what theyare saying so long as it is onthe "right" side.Accordingly,if there weresuch rumorsin the plant,a findingwhich I donot make, it is understandable that antiunionbelievers wouldprefer tobelieve it over unionfollowersIn any event,based on his positionin the Respondentand what I saw ofhim, I cannotbelieve that Morrowwould decide that Dickinson was deliberately trying to be firedbecause ofa rumor to that effect.Respondent was permitted to file Exh 10 after the close ofthe hearingreflectingother dischargesA study of this exhibit addsnothing toRespondent's position,as no one listedhad workedformore than a fewmonths or the reason for discharge was dissimilar9 This date is corrected from October 17, 1969,as it is in the complaint10Gravitt testified that his stand on the Union "was anopenthing to(Knight)" and he (Gravitt) used to carry keys on a UAW key chainindicating he was for the UAW 20DECISIONS OF NATIONALLABOR RELATIONS BOARDover Gravitt. Gravitt appeared to have a deep seated grudgeagainst Respondent and his testimony did not ring true. Iwill recommend this allegation of the complaint be dis-missed.Paragraph 9 of the complaint again involves a conflict ofevidence between Gravitt and Knight, and I credit Knightagain over Gravitt and recommend this allegation in thecomplaint be dismissed.Paragraph 8 of the complaint alleges that AssistantPlantManager Toby Yarbrough, on or about October 17,1968,11 solicited its employees to attend union meetings andreport what occurred.Gravitt was the only witness as to this allegation. Hisversion is that Yarbrough joined him in his car in front ofthe plant, told him he hoped he was not for the Union, butifhe would go to the union meeting and then report backso the Union could be stopped, he (Yarbrough) " ... wouldmake it worth (Gravitt's) while, and ... would meet me(Gravitt) any place I wanted to or he would come to myhouse." The union meeting was on Saturday, October 19,and, according to Gravitt, Yarbrough came to his house onSunday the 20th. Gravitt's testimony on direct examinationfollows:Q.What did Mr. Yarbrough say to you when hecame to your house?A. He just asked me how did the meeting go andwhat was our complaint.Q. What did you say?A. Well, it took me about two hours to tell him whatthe complaint was, what mine was and he got up andleft.On cross-examination, Gravitt admitted that he only talkedabout his complaints and not about complaints of others.Yarbrough testified that it is his practice to visit employ-ees attheir homes "all the time" and listen to their com-plaints. As to the conversation of October 17 and its after-math,he testified as follows:Q. Now do you recall a conversation with Mr. Grav-itt back sometime in October of 1968 out in front of theplant around quitting time in which something aboutthe Union came up?A. Yes, sir, I do.Q. Will you tell me about that conversation?A. Well, the campaign was going on throughout theplant and the best f remember-I don't remember thedate that it was, but I believe I was leaving the plantgoing home and I believe Junior, as we call him, Grav-itt had been to the doctor, I believe he cut his finger,his hand or something and he was sitting in his car outon the parking lot or on the road by me when I wentout, and I went up to him and asked him how he was,did he make it okay at the doctor and so forth, and hesaid that he did. We were talking and I said this thingwas really going or something,discussingtheonand he said, "Yes, if you will come to my house I willtell you the reasons why we need a Union down here."I said, "Do you think you know?" He said, "Yes, I do."I said,"Well, all right."Q. He said that when you had the conversation withhim out in front of the plant in the parking lot you said,"I hope youare againstthe Union, and if you will goto the meeting I will make it worth your while."A. No, sir, I did not say that.Q. And that after such conversation you told him to11This is the date as developed at the trialcome to your house after the union meeting that wasbeing held?A. No, sir, I did not say that.Q. Did you actually go by his house?A. I went by his house, yes, sir.Q. When did you go by his house in relation to thisconversation in the parking lot?A. I believe it was the night-it might have been thenext night or two after, but I believe it was that night.Q. So you did visit his house?A. Yes, sir.Q. What time did you go there?A. Oh 6:00 o'clock I would say, roughly.Q. He said you went to his house the night after theUnion meeting; in other words, the Unionmeeting washeld on a Saturday and you went to his house on aSunday night. Did you go over after a Union meetingor do youow?A. I don't remember; I am not sure about that.Q. But you did go by his house?A. Yes, 'I did.Q. Tell me about what was discussed at his house.A. I went into his house and we sat down and talkeda while because we were both born and reared in thesame community, and we talked about how much bet-ter things were now than they were several years ago,and kept talking around, the reasons for it and then liesaid. "I can tell you a lot of things." So he let in to tellme. Most of them were his personal complaints of whywe needed a Union down there.11A. Junior (Gravitt) said he didn't care;he was stillgoing to be for it (the Union) and I said, "Junior, thatis your right. You have known me all of mylife and Ihave known you most of yours. We havegrown up lessthan half amile from eachother.We can discuss thisthing. You feel like you are for it and I will tell you whyIam againstit.This is your privilege."Q. He (Gravitt) said during the conversation youasked him how the meeting went, how the Union meet-ing went that they had had; did you ask him how theUnion meeting had gone?A. No, I didn't ask him how the Union meeting hadgone.He said he invited me out there to tell me thereasons why, and I asked him the reason why he want-ed a Union.Yarbrough testified on cross-examination of his lifelongfriendship with Gravitt and of Gravitt's personality in thathe " . . . was a funny boy. Out in the plant all the timeeverytime you would go by him, he would say something toyou and it didn't make any difference what and he was allthe time kidding me from the time he started to work downthere. I would assume he was kidding me about going to geta union down there and he would kid me about my wife andhis wife.We were very good friends and still are.Imean Idon't have a thing in the world against him. As I say we wereborn and reared together."I credit Yarbrough and find that the General Counsel hasnot carried his burden of proving that Respondent "solic-ited its employees to attend union meetings and report whatoccurred at such meetings" and accordingly I will recom-mend that paragraph 8 of the complaintbe dismissed. I find FORMED TUBES SOUTHERN, INCinsufficient evidence, under these credited circumstances, toestablish a finding of fact that Respondent interfered with,restrained, and coerced its employees within the meaning ofSection 8(a)(1) of the Act.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES ON COMMERCEThe activities of Respondent set forth in section II, above,occurring in connection with Respondent's operations de-scribed in section I, above, have a close, intimate, and sub-stantialrelationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.IVTHE REMEDYHaving found that Respondent has engaged in unfairlabor practices I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectuatethe policies of the Act.I{avm found that Respondent discriminatorily dis-char ed John C. Dickinson in violation of Section 8(a)(3)and (1) of the Act, I will recommend that Respondent offerhim immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his sen-or other rights and privileges, and make him whole forioritToany ss of earnings or other benefits he may have sufferedas a resultof the illegal discrimination against him, said lossto be computed in accordance with the formula set forth inF.W. Woolworth Company,90 NLRB 289, and with interestthereon as prescribed- inIsis Plumbing & Heating Co.,138NLRB 716.21In view of the nature of the unfair labor practice foundhereinto have been committed by Respondent, which indi-cates its determination to interfere with its employees'rightsof self-organization, I shall recommend that the Respon-dent cease and desist, in any manner, from infringing onrights guaranteed its employees by Section 7 of the Act.12On the foregoing findings of fact and the entire record inthis case, I reach the following:CONCLUSIONS OF LAW1.Formed Tubes Southern, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW, isa labor organization within the meaning of Section 2(5) ofthe Act.3.By dischargmg John C. Dickinson because he en-gaged in union activities, Respondent has discouraged un-ion activities in violation of Section 8(a)(3) of the Act, andhas interfered with, restrained, and coerced employees inthe exercise of rights guaranteed in the Act in violation ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.5.The allegations of paragraphs 7, 8, and 9 of the com-plaint have not been established by the preponderance ofevidence.[Recommended Order omitted from publication.]12N L R B.v EntwistleMfg Co,120 F.2d532 (C.A 4).